Case 18-10512-KBO   Doc 2422-1   Filed 04/01/21   Page 1 of 10




                    EXHIBIT A
      Case
      Case 18-10512-KBO
           18-10512-KBO Doc
                        Doc 2422-1
                            2042 Filed
                                   Filed10/21/20
                                         04/01/21 Page
                                                   Page1 2ofof240
                                                               10
                                                                    1


1                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF DELAWARE
2
                                     .       Chapter 11
3    IN RE:                          .
                                     .       Case No. 18-10512 (KBO)
4
     ZOHAR III CORP., et al.,        .
5                                    .       Courtroom No. 1
                                     .       824 North Market Street
6                                    .       Wilmington, Delaware 19801
                                     .
7                      Debtors.      .       October 19, 2020
     . . . . . . . . . . . . . . . . .       10:00 A.M.
8
                           TRANSCRIPT OF HEARING
9                   BEFORE THE HONORABLE KAREN B. OWENS
                      UNITED STATES BANKRUPTCY JUDGE
10

11
     APPEARANCES:
12
     For the Debtors:            Michael Nestor, Esquire
13                               Joseph Barry, Esquire
                                 Michael Neiburg, Esquire
14                               YOUNG CONAWAY STARGATT & TAYLOR LLP
                                 1000 North King Street
15                               Wilmington, Delaware 19801

16   For Patriarch:              Monica Loseman, Esquire
                                 GIBSON DUNN
17                               333 South Grand Avenue
                                 Los Angeles, California 90071
18

19                               - and -

20                               Armando Gomez, Esquire
                                 SKADDEN ARPS SLATE MEAGHER FLOM LLP
21                               1440 New York Avenue
                                 Washington, DC 20005
22
                                 - and -
23
                                 David Dean, Esquire
24                               COLE SCHOTZ P.C.
                                 500 Delaware Avenue
25
                                 Wilmington, Delaware 19801
      Case
      Case 18-10512-KBO
           18-10512-KBO Doc
                        Doc 2422-1
                            2042 Filed
                                   Filed10/21/20
                                         04/01/21 Page
                                                   Page2 3ofof240
                                                               10
                                                                    2


1    Audio Operator:             Al Lugano

2    Transcription Company:      Reliable
                                 1007 N. Orange Street
3                                Wilmington, Delaware 19801
                                 (302)654-8080
4
                                 Email: gmatthews@reliable-co.com
5
     Proceedings recorded by electronic sound recording,
6    transcript produced by transcription service.

7
     APPEARANCES (Continued):
8
     For the Portfolio Companies
9    And RM Acquisition:      Christopher Clark, Esquire
                              LATHAM & WATKINS
10
                              10 Northview Drive
11                            New York, New York 12110

12   For U.S. Trustee:           Juliet Sarkessian, Esquire
                                 UNITED STATES DEPARTMENT OF JUSTICE
13                               OFFICE OF THE U.S. TRUSTEE
                                 844 King Street, Suite 2207
14                               Lockbox 35
                                 Wilmington, Delaware 19801
15
     For Teleo Capital:          Evelyn Meltzer, Esquire
16                               TROUMAN PEPPER LLP
                                 1313 N. Market Street
17
                                 Wilmington, Delaware 19801
18

19

20

21

22

23

24

25
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1054 of
                                                                  of 240
                                                                     10
                                                                           105


1    September 16th response, I just want to make sure you're

2    looking -- is this the email that you're referring to where

3    you say at the end:

4                     "If you are truly interested in my bid, it may be

5    time to engage."

6    A         Yes.

7    Q         And why did you feel the need to indicate to PJ Solomon

8    in this email that it may be time to engage?

9    A         Well, because at this point, I thought that I would

10   hear back from them beyond asking me where the money was

11   coming from.        But it would be -- you know, I wanted it to be

12   a firm, actionable bid, but I also had expected, like any

13   other banker would do when you receive a bid, is to call and

14   ask questions, and if something does not meet, you know,

15   their requirements or if they think that something needs to

16   be changed or negotiated, they engage with that party to make

17   certain that the bid is, you know, what each party needs it

18   to be or at least an attempt to make certain that everybody

19   is happy with those negotiated terms.

20             It's unusual to have to submit a bid signed without

21   having engaged with the seller.

22                    MR. CLARK:    Objection, Your Honor.

23                    I move to strike as nonresponsive, Ms. Tilton's

24   characterization of what's usual.

25                    THE COURT:    I'll allow it and I'll take it for
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1065 of
                                                                  of 240
                                                                     10
                                                                           106


1    what it's worth.

2                    MR. CLARK:     Thank you, Your Honor.

3    BY MR. DEAN:

4    Q         Thank you, Ms. Tilton.

5              So, let's discuss the bid that you submitted with your

6    objection.        I'm not going to put it up on the screen, but

7    it's PX-1-A, which is the clean, and JX-08, which is the

8    blackline.        I'm going to ask you some general questions about

9    the bid, not with respect to any specific provisions of it,

10   so I don't think you need to open it unless you want to.

11   A         Okay.

12   Q         So, with respect to the bid that you submitted with

13   your objection on October 9th, were you requesting an auction

14   through your bid?

15   A         No.

16   Q         Are you attempting to create an in-court auction with

17   your revised bid?

18   A         No.

19   Q         Now, what was the purpose of submitting this bid to the

20   Court?

21   A         Twofold.    One, to show where we could have gotten to,

22   had there been engagement and negotiation, and the other was

23   so that if the TELEO bid was denied, that there was an

24   actionable bid in place that could be closed upon so that it

25   wouldn't be an excuse that there was no other bidder there,
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1076 of
                                                                  of 240
                                                                     10
                                                                           107


1    other than TELEO, and, therefore, the objection should not be

2    withheld or upheld, excuse me.

3    Q         Thank you.

4                    MR. DEAN:    At this time, Your Honor, I'll move

5    PX-1-A and JX-08 into evidence with the caveat that the

6    attorney letter that we're referring to is not being admitted

7    for a hearsay purpose.

8                    MR. CLARK:     Two things, Your Honor.        One, I think

9    Mr. Dean said it's not being admitted for a hearsay purpose.

10   I think he meant to say it's not being admitted for the truth

11   of the matter asserted therein.

12                   MR. DEAN:    That's what I meant.

13                   MR. CLARK:     Other than that, we have no objection.

14                   THE COURT:     Okay.   Mr. Dean, is that correct?

15                   MR. DEAN:    Yes, Your Honor.

16                   When I'm referring to "not for a hearsay purpose"

17   I'm meaning that it's not being admitted for the truth of the

18   matter asserted.

19                   THE COURT:     Okay.   That's fine.

20                   With that, they're admitted.

21           (Exhibits PX-1-A and JX-08 received into evidence)

22   BY MR. DEAN:

23   Q         Did you hear testimony last -- the testimony last week

24   from Mr. Vescio, Ms. Tilton, about the impact that your

25   revised bid would have on the overall portfolio company
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1087 of
                                                                  of 240
                                                                     10
                                                                           108


1    marketing process?

2    A         Yes.

3    Q         And do you agree with that testimony?

4    A         No.

5    Q         Can you explain why not.

6    A         My revised bid is not marching into court after the

7    process is finished to try to overbid in court.                This was

8    based on the fact that my objection is about not being

9    treated fairly or equally in the process and just revising my

10   former bid, my bid from September 15th before they signed the

11   deal with TELEO.

12             So, this is not an overbid.         This is the same bid,

13   46 million, that I submitted with nearly the exact same net

14   proceeds to the estate.          So, this is not trying to create an

15   auction process.        Hopefully, it will lead to a more equitable

16   process going forward for these companies where everyone is

17   treated fairly from a procedural process.

18   Q         Thank you, Ms. Tilton.

19             Would you have submitted a bid with your objection if

20   you thought that your September 15th bid was given proper

21   consideration?

22   A         No, I would not have.

23   Q         And would you have submitted a bid with your objection

24   if you had not made a bid for Rand in the first place?

25   A         No.
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1098 of
                                                                  of 240
                                                                     10
                                                                           109


1    Q         Do you intend to submit bids as part of an objection

2    for companies, going forward, if you are properly included in

3    the process and decide not to participate as a bidder?

4    A         No.

5    Q         Now, in response to Mr. Vescio's stated concerns about

6    the process going forward, do you have concerns of your own

7    that have come to light through the Rand process that you

8    would like to share with the Court?

9    A         Yes.

10             Look, I have been called a bidder everywhere that I

11   have not, you know, declared that I was not a bidder, which

12   is only two companies, and so I'm deemed as a bidder, treated

13   as a bidder, yet none of the bankers reach out to me with an

14   NDA, with information, with a timeline.

15             I have to try to chase the bankers down.            Often, they

16   don't respond to me for weeks or months, and then I have to

17   somehow be able to meet their timelines.              Often, I'm not even

18   sent anything until after first-round bids are in and

19   management meetings have happened.

20             So, you know, I have took every care to treat the

21   debtors equally with me during a process, getting information

22   as soon as I completed it and from the bankers at the same

23   time, keeping them updated, and so if I'm declared a bidder

24   and I'm kept out of the process, then I'd like to be treated

25   like a bidder from the first get-go when information is sent
         Case
          Case18-10512-KBO
               18-10512-KBO Doc
                             Doc2042
                                 2422-1Filed
                                          Filed
                                             10/21/20
                                                04/01/21Page
                                                          Page
                                                             1109 of
                                                                  of 240
                                                                     10
                                                                           110


1    to other buyers so I can meet the process and not be accused

2    of coming in late or guessing on time frames.

3              But this has not been the only instance where I'm

4    trying to chase down a banker or information to be a bidder,

5    which I have been deemed to be, since my resignation.

6                    MR. CLARK:     Your Honor, I object.

7                    I waited until the answer because I wanted to see

8    what it was about.          That was an answer about a process,

9    without regard to any companies and Ms. Tilton, with regard

10   to Rand, I didn't hear the word Rand.             But she said, Like, in

11   this case, you had to chase down a bidder.

12                   I think her testimony about her interactions with

13   the bankers, specific to Rand, should control, not a

14   generalized, sweeping statement.

15                   MR. DEAN:    May I respond, Your Honor?

16                   THE COURT:     Well, I will allow the testimony and I

17   will make that decision.          I'm not trier of the facts, so --

18                   MR. CLARK:     Thank you, Your Honor.

19                   THE COURT:     -- I can make that decision on my own.

20   BY MR. DEAN:

21   Q         Ms. Tilton, I'd like to ask you a couple of questions

22   about the so-called Paragraph 18 claims, which refer to the

23   claims under Paragraph 18 of the settlement agreement.

24             You address in Paragraph 32 of your declaration, the

25   claims that you have under Paragraph 18.
         Case
         Case 18-10512-KBO
              18-10512-KBO Doc
                           Doc 2042
                               2422-1 Filed
                                         Filed
                                             10/21/20
                                               04/01/21 Page
                                                          Page
                                                             111
                                                               10ofof240
                                                                      10
                                                                           111


1              Do you believe that there are other potential claims

2    that you may have against Rand that have not been documented?

3    A         Yes.

4    Q         And what are those?

5    A         Primarily indemnification claims, but they could also

6    be counterclaims based on what the debtors' plan to bring

7    against me in their retained claims that they are holding

8    onto and their joint defense agreement with the new buyer of

9    Rand.

10   Q         And are those indemnification rights, at least in part,

11   reflected in the operating agreement of Rand?

12   A         Yes.

13                    MR. DEAN:    I'd move DX-30 into evidence, Your

14   Honor, which is the operating agreement.

15                    THE COURT:    Any objection?

16                    MR. CLARK:    I have no objection, Your Honor.

17                    THE COURT:    Okay.   It's admitted.

18           (Exhibit DX-30 received into evidence)

19   BY MR. DEAN:

20   Q         Ms. Tilton, are you aware that the debtors have taken

21   the position in their reply brief that if the Paragraph 18

22   claims are paid, then the Patriarch stakeholders have to

23   release any and all claims against Rand?

24   A         I know they've taken that position, but it's contrary

25   to the settlement agreement and various monetization orders.
